Citation Nr: 1722512	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  08-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased initial compensable evaluation for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  The Veteran served in the Army.  The Veteran served in the Reserves from April 1978 to April 1994.

This matter is on appeal from a January 2008 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) Cleveland, Ohio.  The Cleveland Regional Office was assigned to this matter to help expedite the process.  The Veteran was informed of the transfer.

This matter was previously before the Board in February 2013, August 2014 and August 2016.  The claim was remanded for further development each time.

In October 2012 the Veteran indicated he wanted a videoconference hearing before a member of the Board.  In May 2017 the Veteran withdrew this request for a hearing.  The Board can therefore proceed with adjudication of the claim. See 38 C.F.R. § 20.704 (e) (2014).

The issue of entitlement to an increased rating for hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  It is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD.

2.  The record does not contain credible supporting evidence to establish the claimed stressor events occurred.

3.  The Veteran does not have an acquired psychiatric disorder (other than PTSD) that had its onset during active service or within one year of service separation and is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 
 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2016).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain. 38 C.F.R. § 3.159 (b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in a January 2007 letter and June 2007, issued before the January 2008 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.  Subsequent letters in March 2013, April 2013, September 2014, November 2014, February 2015, April 2015, July 2015, August 2015, and February 2016 further addressed the information required by the VCAA.

Additionally, this is a case where not all of the service treatment records are available.  In cases where the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's service treatment records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).  Several of the notice letters above advised the Veteran of alternative sources of evidence he could submit and other requirements under Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 . In connection with the claim being decided on appeal, the evidence of record includes some of the Veteran's service treatment records, service personnel records, VA treatment records, letters and treatment records from private treatment providers, and lay statements. Additionally, the RO sought information from JSRRC and other repositories to attempt to verify the claimed stressors.  

The Veteran was afforded several VA examinations over the course of the appeal.  The examiners addressed the contentions that the Veteran has expressed throughout the record with regard to his condition and responded to prior Board remands.  As will be discussed in detail below, despite the well-articulated findings of the 2016 examiner, the Board finds that there were valid diagnoses during the course of the appeal.  As the Board further finds the record sufficient to decide the claim, further remand for another examination is not necessary.  

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 (d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection for PTSD generally requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). Id. ; 38 C.F.R. § 4.125 (a).

The Board notes that the current VA regulations concerning mental health disorder refer to the newer version of this Manual (DSM-V).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-V because the DSM-IV had been rendered outdated upon the publication of the DSM-V in May 2013.  The rulemaking included an applicability date of August 4, 2014, providing that:

The provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the [AOJ] on or after the effective date of this interim final rule. The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the [Board] or are pending before the [Court], or the United States Court of Appeals for the Federal Circuit. 

 See 79 Fed. Reg. 45,093, 45,094.  Accordingly, as this appeal was initially certified to the Board in December 2012, in this appeal the DSM-IV, rather than DSM V is applicable.

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case.  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required. Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; (3) the stressor is related to the Veteran's fear of hostile military or terrorist activity; and (4) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience. 38 C.F.R. § 3.304 (f)(1), (f)(2), (f)(3), (f)(4).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be consistent with the circumstances, conditions, or hardships of service and there is no clear and convincing evidence to the contrary. See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (f)(1), (f)(2), (f)(4).  For stressors unrelated to the above, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a non-combat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991). Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Posttraumatic Stress Disorder

The Veteran seeks service connection for posttraumatic stress disorder.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.

The most recent VA examination from September 2016 did not diagnose the Veteran with any mental disorder and provided detailed reasons for reaching this conclusion in the examination report and subsequent addendum.  However, the Veteran attended therapy regularly for PTSD with Dr. T.C. from 2006 to 2008.  The Veteran returned to therapy in 2010.  Significantly, the Veteran was diagnosed with PTSD and paranoid personality disorder in 2006 by Dr. T. C.  Dr. T.C., a licensed professional counselor, licensed marriage and family therapist, doctor of education, and fellow and diplomate of the American Board of Medical Psychotherapists and Psychodiagnosticians, is presumed to have a sufficient level of medical training and expertise to render such an opinion.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Dr. T.C. used the Posttraumatic Stress Diagnostic Scale (which incorporates the DSM-IV criteria) to make this determination.  The Veteran was also diagnosed with PTSD by a VA examiner in August 2013.  In May 2015, a VA treating psychologist diagnosed the Veteran with adjustment disorder prolonged with rule out PTSD.  The Board therefore finds the Veteran had a PTSD diagnosis during the appeal period. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Thus the Veteran has a current diagnosis of PTSD and this medical evidence which generally attributes the diagnosed PTSD to his service. See Behavioral Health Evaluation and June 2011 statement of T.M.C., Ed.D, LPC, LMFT.  The remaining question, therefore, is whether there is an inservice stressor and either evidence of combat service or corroborating evidence the stressor occurred.  In the present case, the Veteran has not alleged and the record does not reflect that the Veteran served in combat or argued that any of the exceptions to the requirement for corroboration apply.  Accordingly, credible corroborating evidence of the in-service stressor is required.  

The Veteran has described three different stressors.  The Veteran, in his February 2007 Statement in Support of Claim, stated that he witnessed one of his friends Mr. R.C. get involved in a tractor trailer accident where the truck flipped over and the truck caught on fire.  The Veteran stated that Mr. R.C. was trapped but he helped pull him out.  In his June 2007 Statement in Support of Claim, the Veteran stated that the incident occurred on the Autobahn around February 1977 and indicated he thought his friend was going to be trapped and burned in the truck.  The Veteran stated he thinks of this ever since the accident happened and it causes nightmares.  

Also in his February 2007 Statement in Support of Claim, the Veteran listed another stressor event was witnessing his roommate doing drugs.  The Veteran stated he found this, "shocking and bothered me bad."  The Veteran does not focus on this event as a stressor event later in the record.

The Veteran's most recent Statement in Support of Claim for PTSD from March 2013, listed another stressor event.  The Veteran stated that while working as a prison guard while in the Reserves he witnessed several upsetting incidents, including a sexual assault among inmates.  

Concerning the tractor trailer accident on the Autobahn, the Board finds there is no credible supporting evidence that the claimed stressor events actually occurred.  In October 2007, the RO issued a memorandum noting there was insufficient evidence to send the file to the JSRRC.  After Board remands noting that the Veteran specifically indicated the incident took place around February 1977 on the Autobahn, however, in April 2013, a stressor search was conducted through DPRIS (Defense Personnel Records Information Retrieval System) for the tractor trailer accident and the response indicated that a search through US Army historical records and National Archives and Records Administration was unable to locate any unit records pertaining to the 1st Transportation Company for the calendar year 1977.  They also searched the US Army Combat Readiness Safety Center and were unable to document the claim pertaining to a tractor trailer accident in Germany in 1977 where R.C. was injured. The response suggested the AOJ check the US Army Crime Records Center.  The AOJ subsequently contacted the US Army Crime Records Center for verification in July 2013 and received a response that same day indicating there were no records found pertaining to the alleged incident.  See July 2013 Memorandum.  Thus, VA is left without supporting evidence that the claimed in-service stressor occurred. 

Concerning witnessing his roommate doing drugs, the Veteran has not provided a time, name or any other information for VA to seek to corroborate this stressor.  Indeed, as noted above, the Veteran does not focus on this as a stressor during his mental health treatment or relate the incident to VA examiners.  In short, to the extent that the Veteran has provided an account of such a stressor, it is not verifiable as it lacks sufficient detail.

The Board finds there is no evidence corroborating the Veteran witnessing a sexual assault on an inmate while on a prison guard duty assignment.  The Board remanded the claim in February 2013 and requested the Veteran provide additional information concerning the date and length of service at Fort Leavenworth so VA could seek verification.  In response to the request, the Veteran submitted another stressor statement that listed the dates of assignment from "1977 to 1990" and stated that the incident occurred during one of his two weeks of active duty and that "our reserve unit worked at Ft. Leavenworth on more than one occasion and each time the duty was a traumatic experience."  To the extent to which the Veteran described his generic duties and "various incidents" during his time guarding prisons as a stressor, the Board notes that the VA examiner found in a February 2015 addendum opinion that "various incidents" does not meet the diagnostic criteria for a recognized traumatic event.  The RO sent the little information they had to JSRRC which responded that after searching historical records and coordinating with the National Archives and Records Administration, they were unable to locate any unit records pertaining to the 343rd Military Police Detachment for 1986.  They reviewed other historical documents and were unable to document the incident described by the Veteran concerning guarding prisons at Fort Leavenworth and an attack at that prison.  The record contains the Veteran's unit assignment documents and performance evaluations but they do not contain any information regarding the stressor.  

A fellow service member, Mr. M. H., worked with the Veteran on this prison guard duty assignment.  Mr. M. H. provided a buddy statement in support of the Veteran's claim in September 2013.  Mr. M. H. stated the Veteran told him about the stressor event.  Mr. M. H. did not state that he observed the same event as the Veteran.  But, Mr. M. H. had knowledge of, what he characterized as, disturbing things that went on in the prison.  Mr. M. H. concluded his statement by noting that he noticed the Veteran had a hard time discussing their experience working at the prison. 

The stressor events as reported by the Veteran are not related to a combat situation so lay testimony alone is not sufficient to establish the occurrence of the stressors.  Dr. T.C. and M.H. submitted statements in support of the Veteran's claim but these cannot be used to support the occurrence of the stressor events.  See Moreau v. Brown, 9 Vet. App. 389, 394-396 (1996).  Significantly, both Dr. C. and M.H. are basing their statements upon the Veteran's reported history.  The Veteran's stressor events need to be corroborated to form the basis of service connection for PTSD.  

Thus, the Veteran has several diagnoses of PTSD which relate the condition generally to the Veteran's claimed inservice stressors.  Nevertheless, with respect to PTSD, credible evidence that the claimed in-service stressors actually occurred is still required, and credible supporting evidence cannot consist solely of after- the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 38 C.F.R. § 3.304 (f).  In this case, there is no credible evidence that the claimed stressors occurred.  The evidence concerning the stressors consists of the Veteran's lay statement and post-service accounts by his friend and treating doctor who related what the Veteran told them. The law has provided that a veteran's lay statement alone is insufficient to establish service connection for PTSD. See Cohen.  While VA is obligated to assist a claimant in the development of a claim, there is no duty for it to prove the claim.  If a claimant wishes assistance, he cannot passively wait for it in circumstances where he should have information that is essential in obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996).

Therefore, the preponderance of the evidence is against the Veteran's claim for service connection for PTSD. Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107 (b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Psychiatric Disorder other than PTSD

The record contains a diagnosis of paranoid personality disorder and adjustment disorder for the Veteran.  Psychiatric disabilities other than PTSD must be analyzed under a theory of direct service connection.  

To the extent to which the Veteran has been diagnosed with a personality disorder, VA regulations provide that in the field of mental disorders, personality disorders, which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, will be accepted as showing pre-service origin. 38 C.F.R. § 3.303 (c).  Chronic psychoneurosis of long duration and other psychiatric symptomatology shown to exist prior to service with the same manifestations during service will also be accepted as showing pre-service origin.  Furthermore, personality disorders as such are not diseases or injuries within the meaning of applicable legislation providing for compensation benefits. 38 C.F.R. § 3.303 (c).  The Board notes that service connection may be granted, in limited circumstances, for disability resulting from a mental disorder that is superimposed upon a personality disorder. 38 C.F.R. § 4.127; see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).

To the extent to which the Veteran was diagnosed with an adjustment disorder, the next step in the analysis is whether there is an in-service event.  Service treatment records fail to reflect any complaints, diagnoses or treatment of a psychiatric disorder.  In fact, the March 1977 separation examination described his psychiatric condition as normal.  Furthermore, the Veteran denied a history of depression or excessive worry or nervous trouble of any sort on the July 1981 and May 1985 reports of medical history.  The July 1981 retention examination and May 1985 quadrennial examination also described the Veteran's psychiatric condition as normal.  

The final element in the analysis of direct service connection is a nexus between the Veteran's psychiatric disorders and his service.  

Although Dr. T.C. linked the Veteran's current symptoms to the claimed unverified stressors during service, the Board notes that Dr. T.C. diagnosed the Veteran with PTSD and paranoid personality disorder.  As noted above, service connection for PTSD is not warranted as the stressor has not been verified and service connection for a personality disorder is not allowed as a matter of law.  Dr. T.C. did not diagnose any other psychiatric condition.  To the extent to which the statement could be interpreted as linking the symptoms of a different psychiatric condition to service, the Board finds the opinion to be of little probative value.  Specifically, as noted above, Dr. C. was focused upon the diagnosis of PTSD.  Furthermore, Dr. C. provided no rationale for the conclusion that the condition was related to the traumatic incidents in service.  Black v. Brown, 5 Vet. App. 177, 180 (1993); see also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran's VA treating psychologist, Dr. S.B., diagnosed the Veteran with adjustment disorder in 2015.  Dr. S.B. listed the Veteran's reported irritability, mood swings, and isolation tendencies as symptoms.  The Veteran told the psychologist that his symptoms got worse after retirement.  Dr. B. never provided an etiology for the diagnosed adjustment disorder.  The Board remanded the claim to seek an opinion as to the relationship, if any, between other diagnosed condition and service.  As the examiner found no diagnosis, such an opinion was not provided.  Significantly, however, in a February 2017 addendum opinion, the September 2016 examiner stated the Veteran's ability to control his negative emotions and have a successful home and work life, "rules out the majority of diagnostic criteria...to have symptoms meeting the criteria for any mental health condition means that such symptoms are not under self-control."  Similarly, Dr. S.B. had discussed with the Veteran "symptoms post trauma" which were normal versus PTSD which was a disorder wherein symptoms became life-changing and not usually the case when someone works at a career such as firefighting without problems and is able to be married for 40 years without significant problems.  In other words, although the Veteran seeks to link his symptoms to the described events in service, the VA examiner and treating physician suggest that the symptoms were not a result of his service.  

Due consideration has been given to the lay evidence of record.  Stone v. Nicholson, 480 F.3d 1111 (2007).  While the Veteran is competent to report psychiatric symptoms he perceives, he does not have the requisite training to diagnose whether he has a psychiatric disorder linked to service. Such diagnosis is not a simple condition and, in this case, such opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion. See Jandreau, 492 F.3d at 1376-77. See also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that, at least for PTSD, the diagnosis is not the type of medical condition that lay evidence is competent and sufficient to identify).  The Veteran's theory and contention as to any etiology related to service or to service-connected disability has not been supported by sufficient opinion by a medical professional, which is needed in this case due to the complex medical questions.

Finally, in reaching this decision the Board considered the doctrine of benefit of the doubt, however, as the preponderance of the evidence is against the Veteran's claim for entitlement to a psychiatric disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD is denied.


REMAND

In August 2016, the Board granted service connection for bilateral hearing loss.  The AOJ implemented this grant in an August 2016 rating decision and assigned a noncompensable evaluation effective August 21, 2006.  In September 2016, the Veteran filed a Notice of Disagreement on Form 21-0958 specifically disagreeing with the rating assigned.  As the Veteran has filed a timely NOD, the Board finds that a remand is necessary as a Statement of the Case (SOC) was never supplied for this issue. Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a SOC, and the RO's failure to issue a SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999).
	
Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the Veteran and his representative addressing the issue of entitlement to a compensable rating for bilateral hearing loss.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302 (b).  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


